 
Exhibit 10.1
 
June 26, 2013
 
Dear :
 
This letter agreement (the “Letter Agreement”) amends and restates in its
entirety that certain Agreement dated May 31, 2013 between you and AVRA Surgical
Robotics, Inc. (the “Company”, collectively, the “Parties”). This Letter
Agreement will confirm the understanding and agreement between the Parties
regarding the consulting services that you are contributing to help develop the
surgical robotic and cardiovascular disease system of the Company for procedures
in the field of cardiology.
 
You have built a medical organization with first class facilities and staff. 
You agree to contribute you and your organization to the following extent:
 
1.           You will provide consulting services (the “Consulting Services”) to
the Company on general medical business matters for the eighteen (18) month
period commencing upon the execution of this Letter Agreement, assisting the
Company with clinical research into cardiology and surgical procedures that need
to be developed and approved for the Company’s surgical robotic system. You
agree to be personally involved in the management of the staff that will develop
these procedures and will represent the Company in interfacing on cardiology and
cardiac matters with its engineering and medical teams, as well as regulatory
authorities, in the United States.  
 
2.           In consideration for providing the Consulting Services, the Company
will issue 42,500 shares (the “Shares”) of its common stock, par value $0.0001
per share (the “Common Stock”) to you or your designee within five (5) business
days of the execution of this Letter Agreement.
 
3.           In addition, within five (5) business days of the Commencement
Date, the Company will issue, to you or your designee, a warrant (the “Warrant”,
together with the Shares, the “Securities”), substantially in the form attached
hereto as Exhibit A, to purchase 150,000 shares of its Common Stock (the
“Warrant Shares”). The Warrant will provide that you or your designee may
purchase shares of the Company’s Common Stock for $5.00 per share until December
31, 2015, when the Warrant shall expire.
 
4.           The Parties acknowledge that the details of the clinical and
medical facilities and services that you will provide cannot be further defined
at this time, except to state that the goal is to obtain certification by the
U.S. Food and Drug Administration with respect to procedures to be performed by
the Company’s surgical robotic system in the field of cardiology.  
 
 
 

--------------------------------------------------------------------------------

 
 
5.           You represent and warrant to the Company, as follows:
 
a. Authorization.  You have the full power and authority to enter into this
Letter Agreement, to perform your obligations hereunder and to consummate the
transactions contemplated hereby.  This Letter Agreement constitutes your valid
and legally binding obligation, enforceable in accordance with its respective
terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies. The execution and delivery of this Letter Agreement will not
violate or be in conflict with any order, judgment, injunction, agreement or
controlling document to which you are a party or by which you are bound.


b. Investment.  You are acquiring the Securities solely for investment and for
your own account, not as a nominee or agent, and not with a view to the resale
or distribution thereof.  You have no agreement or arrangement, formal or
informal, with any person to sell or transfer all or any part of any of the
Securities or the Warrant Shares and you have no plans to enter into any such
agreement or arrangement.


c. Accredited Purchaser.  You are an “Accredited Investor” as that term is
defined in Rule 501 of Regulation D promulgated under the Securities Act of
1933, as amended (the “Securities Act”) and have truthfully and accurately
completed the Accredited Investor Questionnaire attached to this Letter
Agreement as Exhibit B and will submit to the Company such further assurances of
such status as may be reasonably requested by the Company. You represent to the
Company that any information which the undersigned has heretofore furnished or
is furnishing herewith to the Company is complete and accurate and may be relied
upon by the Company in determining the availability of an exemption from
registration under Federal and state securities laws in connection with the
offering and sale of the Securities.
 
d. Adequate Information. You and your attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, the “Advisors”), have
had a reasonable opportunity to ask questions of and receive answers from the
Company’s officers and any other persons authorized by the Company to answer
such questions, concerning, among other related matters, this Letter Agreement,
the Securities, and the business, financial condition, results of operations and
prospects of the Company and all such questions have been answered by the
Company to the full satisfaction of you and your Advisors, if any. You also
acknowledge that the Company may repurchase or issue and sell shares of the
Common Stock of the Company at a per share purchase price that may be less than
or greater than the value represented by the Securities and you have had the
opportunity to consult with your Advisors with respect to the tax implications
regarding the purchase of the Securities.
 
e. Non-Reliance. In evaluating the suitability of an investment in the Company,
you have not relied upon any representation or other information (oral or
written) other than as stated in this Letter Agreement or as contained in
documents so furnished to you or your Advisors, if any, by the Company in
writing. You are not relying on the Company, or any of its respective employees
or agents with respect to the legal, tax, economic and related considerations of
an investment in any the Securities and you have relied on the advice of, or
have consulted with, only your own Advisors.
 
 
2

--------------------------------------------------------------------------------

 
 
f.   No General Solicitation. You are unaware of, are in no way relying on, and
did not agree to accept the Securities through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television, radio or over
the Internet, in connection with an offering and sale of the Securities and are
not accepting the Securities as a result of any seminar or meeting to which you
were invited by, or any solicitation of a subscription by, a person not
previously known to you in connection with investments in securities generally.
 
g. Investor Suitability. You understand and agree that acceptance of the
Securities is a high risk investment and you are able to afford an investment in
a speculative venture having the risks and objectives of the Company and have
adequate means of providing for your current financial needs and foreseeable
contingencies and have no need for liquidity from your investment in the
Securities for an indefinite period of time.  You must bear the substantial
economic risks of the investment in the Securities indefinitely because none of
the Securities may be sold, hypothecated or otherwise disposed of unless
subsequently registered under the Securities Act and applicable state securities
laws or an exemption from such registration is available.  The investment is a
suitable one for you.
 
i. Brokers or Finders. You have taken no action that would give rise to any
claim by any person for brokerage commissions, finders’ fees or the like
relating to this Letter Agreement or the transactions contemplated hereby.
 
j. Restricted Securities. None of the Securities are registered under the
Securities, or any state securities laws. You acknowledge that the Securities,
and upon exercise of the Warrant, the Warrant Shares, have not been recommended
by any US Federal or State securities commission or regulatory authority and
have not confirmed the accuracy or determined the adequacy of this Letter
Agreement. You understand that the issuance of the Securities is intended to be
exempt from registration under the Securities Act, by virtue of Section 4(2)
thereof and, if deemed advisable by the Company, the provisions of Regulation D
promulgated thereunder, based, in part, upon your representations, warranties
and agreements contained in this Letter Agreement. You understand that the
Securities may not be sold, transferred or otherwise disposed of without
registration under the Securities Act or an exemption therefrom.
 
 
3

--------------------------------------------------------------------------------

 
 
k. Legend.  The certificates representing the Securities shall be endorsed with
the legend in substantially the form set forth below:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION
STATEMENT IN EFFECT WITH RESPECT THERETO UNDER SUCH ACT AND APPLICABLE LAWS OR
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS
AND AN OPINION OF COUNSEL TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.
 
My colleagues and I look forward to working with you.  


Very truly yours,
 
AVRA SURGICAL ROBOTICS, INC.
   
By: /____________________________                    
       Barry F. Cohen                  
       Chairman and CEO

 
 
4

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Form of Warrant
 
 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT B


Accredited Investor Questionnaire
 
6 

--------------------------------------------------------------------------------